Citation Nr: 1026849	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for renal carcinoma, claimed as 
kidney cancer.

2.  Entitlement to service connection for lung cancer, to include 
as secondary to renal cancer.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973, 
including service in Vietnam.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which reopened the claim for service connection for 
renal carcinoma, claimed as kidney cancer, and denied it on the 
merits.  The rating decision also denied service connection for 
lung cancer as secondary to renal carcinoma, and a TDIU.  

The Board notes that regardless of the RO determination reopening 
the appellant's claim, it must adjudicate the new and material 
issue to determine the Board's jurisdiction to reach the 
underlying claim and to adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In light of the 
favorable decision below, the appellant is not prejudiced by the 
Board's own de novo adjudication at this time.

Pertinent additional evidence was received into the record in 
April 2010, following certification of the appeal to the Board.  
The Veteran has waived RO consideration of the additional 
evidence.  38 C.F.R. § 20.1304(c) (2009).

The issues of service connection for renal cancer, claimed as 
kidney cancer; service connection for lung cancer, to include as 
secondary to renal cancer; and a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for 
renal carcinoma, to include as a result of exposure to 
herbicides.  

2.  Evidence added to the record since the August 2006 rating 
decision, when considered in conjunction with the record as a 
whole, relates to an unestablished fact necessary to substantiate 
the appellant's claim for service connection for renal carcinoma, 
claimed as kidney cancer, and does raise a reasonable possibility 
of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied service 
connection for renal carcinoma, to include as a result of 
exposure to herbicides, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the August 2006 rating decision that 
denied service connection for renal carcinoma, to include as a 
result of exposure to herbicides, is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is reopening and remanding the Veteran's claim.  
Accordingly, any defect with respect to either VA's duty to 
notify or the duty to assist, as to the new and material evidence 
claim, is harmless, and will not be further discussed.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

A veteran is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f) (West 2002).

In this case, the Veteran has confirmed service in the country of 
Vietnam during the Vietnam War era and, therefore, is presumed to 
have been exposed to Agent Orange herbicides.  38 C.F.R. § 
3.307(a)(6)(iii).

However, renal carcinoma is not on the list or presumptive 
conditions associated with Agent Orange exposure.  38 C.F.R. § 
3.309(e)(2009).  The Secretary of VA (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 75 Fed. Reg. 32540-32553, 
32545-32546 (June 8, 2010).  

Notwithstanding the foregoing presumptive provisions, the Court 
of Appeals for the Federal Circuit has held that a claimant is 
not precluded from establishing service connection for a disease 
averred to be related to herbicide exposure, as long as there is 
proof of such direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court of Appeals for Veterans Claims (Court) has held that 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can neither 
be cumulative nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative only 
as to each element that was a specified basis for the last 
disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen 
his or her claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 
6, 10 (1997).

In this case, the August 2006 rating decision denied service 
connection for renal carcinoma, to include as a result of 
exposure to herbicides.  Notice of the determination, with his 
appellate rights, was issued that same month.  The decision was 
not appealed and became final.  38 U.S.C.A. § 7105 (West 2002).  
The rating decision found that service connection was not 
warranted because renal cancer was not a disease subject to 
presumptive service connection with herbicides, and there was no 
medical evidence linking the Veteran's renal carcinoma to 
service, to include exposure to herbicides.  

Evidence of record at that time included the Veteran's March 1975 
Army National Guard enlistment examination report and report of 
medical history, report of post-service VA examination in 
November 2005, VA outpatient treatment records dated in July 
2005, post-service private medical records dated in April 2005, 
and a January 2006 VA Memorandum with a "Subject" of "Formal 
Finding on the Unavailability" of the Veteran's service 
treatment records.  

Since the August 2006 rating decision became final, the Veteran 
has submitted two statements from private medical doctors, dated 
in April 2010.  In a statement dated April 16, 2010, J.A.S., 
M.D., a family physician, opined that it appeared that there was 
some association between Agent Orange and renal cancer.  In a 
statement dated April 10, 2010, the Veteran's treating oncologist 
opined that it was as likely as not that the Veteran's renal cell 
cancer was associated with heavy concentration of Agent Orange.  
Each statement provided a rationale.  In addition, the Veteran 
submitted attachments from each physician identifying the 
scientific references, research and studies on which they based 
their opinions.  

The foregoing medical evidence raises a reasonable possibility of 
substantiating the claim and is material within the meaning of 38 
C.F.R. § 3.156(a).  Accordingly, the Board finds that new and 
material evidence has been received to reopen the Veteran's claim 
for service connection for renal carcinoma, claimed as kidney 
cancer.  To this extent only, the benefit sought on appeal is 
granted.


ORDER

New and material evidence having been received, the application 
to reopen a claim for service connection for renal carcinoma, 
claimed as kidney cancer, is granted; to this extent only, the 
appeal is granted.


REMAND

In light of the Board's reopening, the Veteran must be afforded a 
VA examination to determine the likelihood that he has renal 
carcinoma, claimed as kidney cancer, that is etiologically 
related to active duty.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The issues of service connection for lung cancer, to include as 
secondary to renal cancer, and a TDIU are inextricably 
intertwined with the issue being remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision on one issue cannot be rendered until a decision on the 
other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for an examination 
by an appropriate VA examiner to determine 
the nature, extent and etiology of any 
renal carcinoma and/or lung cancer, to 
include residuals thereof.  The claims file 
must be made available to the examiner.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history (including that set forth above), 
and the results of the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to opine: (1) 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current renal cell carcinoma, or residuals 
thereof, is causally related to the 
Veteran's active service, including 
exposure to Agent Orange; and    (2) 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current lung cancer, or residuals thereof, 
is causally related to the Veteran's 
active service, or proximately due to, the 
result of, or aggravated by, the Veteran's 
renal carcinoma, or residuals thereof.  

2.  Then, readjudicate the issues of 
entitlement to service connection for 
renal carcinoma (claimed as kidney 
cancer), entitlement to service connection 
for lung cancer, to include as secondary 
to renal cancer, and entitlement to a 
TDIU.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


